                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF PUERTO RICO

 JULIO A. RODRIGUEZ MENDEZ
 Plaintiff                                          CIVIL 16-2683CCC
                                                    Related Criminal 05-0340(CCC)
 vs
 UNITED STATES OF AMERICA
 Defendant



                                    OPINION AND ORDER

      Before the Court are (a) Petitioner’s 28 U.S.C. § 2255 Habeas Corpus
Petition with Memorandum of Law in Support (d.e. 1),1 (b) Petitioner’s
Supplemental Motion in Support of Petitioner’s Motion to Vacate (d.e. 8),
(c) the Government’s Response (d.e. 9), and (d) Petitioner’s Second
Supplemental Motion in Support of Petitioner’s Motion to Vacate (d.e. 11).2
After careful consideration of the documents filed, the Court DISMISSES,
WITH PREJUDICE, Petitioner’s first allegation and ORDERS the parties to
specifically comply, WITHIN THIRTY (30) DAYS, with the Court’s instruction
herein as to Petitioner’s Johnson claim.
I.    BACKGROUND
      On November 16, 2004, Petitioner Julio A. Rodríguez Méndez
(hereinafter “Petitioner” or “Rodríguez Méndez”) was indicted in a two (2) count
Indictment for violations to Title 18, United States Code, § 2119(1) (2); and




      1
          d.e. stands for docket entry.
      2
          The Government never filed a Reply to this last motion.
CIVIL 16-2683CCC                        2
Related Criminal 05-0340(CCC)

Title 18, United States Code, § 924(c)(1)(A)(ii) and (2); and Title 18, United
States Code, § 924(e). (d.e. 1 in Criminal No. 05-340).
      At the time of Rodríguez Méndez’ federal indictment he was imprisoned
at the Puerto Rico local jail in Mayagüez (d.e. 5 in Criminal No. 05-340).
      On January 17, 2006, Petitioner, through his counsel, filed a Motion for
Continuance of Trial (d.e. 19 in Criminal No. 05-340). In said motion counsel
for Rodríguez Méndez informed that “the parties were in plea negotiations and
were evaluating the effect of defendant’s prior conviction for the same
course of conduct at the state level, and the consecutiveness or
concurrence of the offense and resulting sentences.” (d.e. 19 in Criminal
No. 05-340 at p. 1) (emphasis added).
      On March 17, 2006, Petitioner, through his counsel, filed a second
Motion for Continuance of Trial (d.e. 22 in Criminal No. 05-340). In said motion
counsel for Rodríguez Méndez stated “On March 23, 2005, Mr. Rodriguez
pled guilty to the same course of conduct in the Puerto Rico Superior
Court. Counsel is in plea negotiations with the Government to dispose of the
federal case, and both parties are in agreement that it’s highly unlikely that this
case will result in trial. However, the parties are still evaluating the effect of
defendant’s prior conviction for the same course of conduct at the state level,
and the consecutiveness or concurrence of the offences and resulting
sentences.” (d.e. 22 at p. 1 in Criminal No. 05-340) (emphasis added).
      On May 11, 2006, Rodríguez Méndez’ change of plea hearing was held.
(d.e. 31 in Criminal No. 05-340). Petitioner’s guilty plea as to count three of the
indictment was accepted by the Court. On the same day the parties filed a
CIVIL 16-2683CCC                        3
Related Criminal 05-0340(CCC)

signed Plea Agreement.        (d.e. 32 in Criminal No. 05-340).         The Plea
Agreement established that Rodríguez Méndez agreed to plead guilty to count
three (3) of the indictment.       Count Three (3) charges:         On or about
November 16, 2004, in the District of Puerto Rico and within the jurisdiction of
this Court Julio A. Rodríguez Méndez, the defendant herein, having been
convicted in Court of a crime punishable by imprisonment for a term exceeding
one year, that is, a conviction for robbery in Puerto Rico, did knowingly and
unlawfully possess a firearm, to wit: a loaded Rossi.357 caliber revolver Serial
#F089381, with a flash suppressor attached to its barrel; which had been
shipped or transported in interstate or foreign commerce to the District of
Puerto Rico.    All in violation of Title 18, United States Code, §§ 922(g)
and 924(a)(2). (d.e. 32 at p. 2 in Criminal No. 05-340).
      The Plea Agreement further stated: “Further, Defendant committed this
violation having been convicted of at least three (3) violent felonies, that is, he
was convicted and sentenced to imprisonment on December 28, 1994 for: an
armed robbery which occurred on October 20, 1993 in Hormigueros for
eighteen (18) years, an armed robbery which occurred on October 25, 1993 in
Mayagüez for eighteen (18) years; an armed robbery which occurred on
November 2, 1993 in San Germán for eighteen (18) years; and, for an
aggravated burglary which occurred on October 6, 1993, in Mayagüez for
eighteen (18) years, all in violation of Title 18, United States Code,
Section 924(e).” (d.e. 32 at p. 2 in Criminal No. 05-340).
      The Court further notes that the duly signed Statement of Facts which
accompanies the filed Plea Agreement provides the following agreed-to facts
CIVIL 16-2683CCC                                   4
Related Criminal 05-0340(CCC)

which lead to Rodríguez Méndez’ guilty plea. “On November 16, 2004
Defendant in connection with a carjacking3 possessed a loaded .357 caliber
revolver Serial #F089381, with a flash suppressor attached to its barrel, which
had been shipped or transported in interstate or foreign commerce to Puerto
Rico, after being convicted and sentenced for at least three (3) previous
convictions by any Court for violent felonies, committed on occasions different
from one another, that is, he was convicted and sentenced to imprisonment on
December 28, 1994 for: an armed robbery which occurred on October 20,
1993 in Hormigueros for eighteen (18) years; an armed robbery which occurred
on October 25, 1993 in Mayagüez for eighteen (18) years; an armed robbery
which occurred on November 2, 1993 San Germán for eighteen (18) years;
and, for aggravated burglary which occurred on October 6, 1993 in Mayagüez
for eighteen (18) years.” (d.e. 32 at p. 10 in Criminal No. 05-340).
       On October 6, 2006, Rodríguez Méndez, through his counsel, filed a
Motion Submitting Objections to the PSI (d.e. 47 in Criminal No. 05-340).
Counsel for Petitioner specifically objected to the Armed Career Criminal
enhancement of Sentencing Guideline Section 4B1.4. Id.
       On October 30, 2006, the Court entered an Order ordering the
government to respond to Rodríguez Méndez’ objections to the PSI by
November 10, 2006. (d.e. 48 in Criminal No. 05-340). The record reflects that
the government never complied with the Court’s Order.



       3
          The phrase in connection with a carjacking is added in manuscript to the typed wording and
next to it are three (3) sets of initials, one is he prosecutor’s, the second is the Petitioner’s and the
last is defense counsel Juan Matos de Juan’s (d.e. 31 at p. 10 in Criminal No. 05-340).
CIVIL 16-2683CCC                              5
Related Criminal 05-0340(CCC)

      On October 30, 2006, Rodríguez Méndez’ sentencing hearing was held.
Petitioner was sentenced to a term of imprisonment of two hundred and
sixteen (216) months as to count three (3) of the indictment;4 the remaining
counts were dismissed. (d.e. 52 in Criminal No. 05-340). Judgment was
entered on December 7, 2006. (d.e. 54 in Criminal No. 05-340).
      On December 1, 2006, Rodríguez Méndez filed a timely Notice of Appeal
(d.e. 53 in Criminal No. 05-340). On October 27, 2008, the First Circuit Court
of Appeals issued its Mandate: “Upon consideration of appellant’s unopposed
motion, it is hereby ordered that this appeal be voluntarily dismissed pursuant
to Fed. R. App. P. 42(b).” (d.e. 65 in Criminal No. 05-340).
      On September 20, 2016, Petitioner filed a Motion to Vacate, Set Aside,
or Correct Sentence Pursuant to Title 28, United States Code, § 2255 (d.e. 1).
II.   DISCUSSION
      A.       Statute of Limitations
      The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA),
went into effect on April 24, 1996. AEDPA established a limitations period of
one (1) year from the date on which a prisoner’s conviction becomes “final”
within which to seek federal habeas relief. Congress intended that AEDPA be
applied to all section 2255 petitions filed after its effective date. Pratt v. United
States, 129 F.3d 54, 58 (1st Cir. 1997).
      If a defendant does not file a petition for writ of certiorari with the United
States Supreme Court after direct appeal, the judgment of conviction is final
when the time for filing a certiorari petition expires. Derman v. United States,

      4
          Rodríguez Méndez was sentenced as an armed career criminal.
CIVIL 16-2683CCC                         6
Related Criminal 05-0340(CCC)

298 F.3d 34 (1st Cir. 2002). Pursuant to the Rules of the Supreme Court,
Rule 13.1, a petition for writ of certiorari is timely when it is filed within
ninety (90) days following the entry of judgment.
      In the case at hand, taking the date Petitioner’s sentence became final
which was when the ninety (90) days to file a writ of certiorari expired,
January 25, 2009, reviewing the tolling of the applicable statute, Petitioner had
until January 25, 2010, to timely file his 2255 Petition.
      Rodríguez Méndez did not sign his petition until September 6, 2016,
which is seven (7) and a half years after the one-year statute of limitations had
expired. Hence the same is time barred.
      However, Petitioner through his filings has raised two arguments that
were not available to him during the one (1) year period of statute of limitations.
Arguments which have cause changes within statute that was used to convict
Rodríguez Méndez, and which could very well affect his term of imprisonment
as imposed. Therefore, out an abundance of caution the Court has reviewed
the matter before it.
      B.    Puerto Rico v. Sanchez Valle, 136 S.Ct. 1863, 195 L.Ed. 2d
            179 (2016)
      The first argument raised by Rodríguez Méndez is a direct result of the
Supreme Court’s decision in Sanchez Valle. In Sanchez Valle, the Supreme
Court, under the guidance of Justice Kagan, acknowledged the unique position
of the Commonwealth of Puerto Rico. “The Supreme Court took pains to
acknowledge the ‘distinctive, indeed exceptional, status as a self-governing
Commonwealth’ that Puerto Rico occupies today, . . . the issue presented in
CIVIL 16-2683CCC                       7
Related Criminal 05-0340(CCC)

that case-whether Puerto Rico and the United States are different sovereigns
for purposes of the dual-sovereignty doctrine-compelled the Court to look . . .
to the distant past to ascertain ‘the ultimate source’ of Puerto Rico’s
prosecutorial power.” United States v. Maldonado-Burgos, 844 F.3d 339,
at pp. 344-345 (1st Cir. 2016); quoting Sanchez Valle, 136 S.Ct. at 1874.
      The Supreme Court held that for purposes of the Double Jeopardy
Clause, the Puerto Rico and United States governments constitute a single
sovereign, in as much as the former’s power to prosecute derives from the
latter. Thus, the Commonwealth’s prosecution, conviction, and sentence of an
individual bars his subsequent prosecution by federal authorities for the same
conduct under equivalent criminal law.        See United States v. Colon,
No. 15-396, 2016 WL 573727, at 1* (D.P.R. Oct. 4, 2016).
      In Sanchez Valle the Court posed and answered the crux of the matter
question: “Do the prosecutorial powers belonging to Puerto Rico and the
Federal Government derive from wholly independent sources?” Sanchez Valle
at 1874-1875. The Supreme Court determined that “Puerto Rico cannot
benefit from our dual-sovereignty doctrine.” Id. at 1875. “The ultimate source
of prosecutorial power remains the U.S. Congress . . .” Id.
      “The ultimate source of Puerto Rico’s prosecutorial power is the Federal
Government-because when we trace that authority all the way back, we arrive
at the doorstep of the U.S. Capitol-the Commonwealth and the United States
are not separate sovereigns.” Id. at 176. Therefore, two governments cannot
“twice put” an individual “in jeopardy” for the “same offence.” Id. at 1877.
CIVIL 16-2683CCC                        8
Related Criminal 05-0340(CCC)

      This leads to the precise question in the matter at hand: Was Petitioner
Rodríguez Méndez twice convicted for the same crime? If the answer is yes,
then his conviction and sentence must be overturned. How the Court arrives
at the answer is not a simple task. The First Circuit Court as recently as
April 1, 2019 in Santana-Rios v. United States, No. 17-1199 (April 1, 2019),
stated that:
      Sanchez Valle did nothing to undercut or eliminate the privity
      requirement recognized by this court previously.                  See
      Santiago-Colon, 917 F.3d at 61. (“[W]hat determines if privity
      exists is whether there was ‘a close or significant relationship
      between the federal and Puerto Rico prosecutors during the local
      [proceedings] or whether the federal authorities controlled or
      actively participated in [those proceedings] such that their interests
      in enforcing federal law were sufficiently represented.’”) (some
      brackets in original) (quoting United States v. Bonilla Romero,
      836 F.2d 39, 44 (1st Cir. 1987)). Santana has failed to develop
      any argument suggesting that this privity requirement was met
      here. See Rosado Cancel, 917 F.3d at 69 (addressing claim
      based on substantially similar factual predicate and concluding that
      defendant had waived his issue preclusion claim but stating that,
      in any event, the claim would fail on the merits because defendant
      “ha[d] not argued that the federal prosecutors were in privity with
      the Commonwealth prosecutors”); see also United States v.
      Zannino, 895 F.2d 1, 17 (1st Cir. 1990) (insufficiently developed
      claims are waived). Santana-Rios (d.e. 8 at p. 2 in Civil
      No. 17-1107).
      There is no need for this Court to decide whether Sanchez Valle applies
retroactively or not; that issue is for another day. Much like the petitioner in
Santana-Rios, Rodríguez Méndez has failed to meet the stone set privity
requirement necessary for his double jeopardy claim to thrive. As such,
Petitioner’s claim of double jeopardy is DENIED.
CIVIL 16-2683CCC                       9
Related Criminal 05-0340(CCC)

      C.    Newly Recognized Right
      In a Supplemental Brief in Support of Petitioner’s Section 2255 Motion
(d.e. 8), Rodríguez Méndez, represented by the Federal Public Defender, filed
a Johnson allegation as to his Armed Career Criminal Act, Title 18, United
States Code, Section 924(e) (“ACCA”) claim.
      In Johnson v. United States, 576 U.S. ___, 135 S.Ct. 2551 (2015), the
United States Supreme Court held that the “residual clause” of the ACCA was
unconstitutionally vague and that “imposing an increased sentence under the
residual clause of the ACCA violates the Constitution’s guarantee of due
process.” Johnson, 576 U.S. at ___, 135 S.Ct. at 2555-63. The ACCA
provides for enhanced penalties for defendants with three qualifying prior
felony convictions for either serious drug offenses or “violent felonies.” The
ACCA defines a “violent felony” as a crime punishable by imprisonment for a
term exceeding one year “that - (1) has as an element the use, attempted use,
or threatened use of physical force against the person of another; or (ii) is
burglary, arson, or extortion, involves use of explosives, or otherwise involves
conduct that presents a serious potential risk of physical injury to another.”
18 U.S.C. Sec. 924(C)(2)(B)(ii) (emphasis added). The underlined portion is
known as the ACCA’s “residual clause”. The Supreme Court determined that
ACCA’s “residual clause” to be unconstitutionally vague because its application
was too “wide-ranging” and “indeterminate.” Id. On April 18, 2016, the United
States Supreme Court determined that Johnson II announced a new
substantive rule that applies retroactively to cases on collateral review.
Welch v. United States, 578 U.S. ___, 136 S.Ct. 1257 (2016).
CIVIL 16-2683CCC                               10
Related Criminal 05-0340(CCC)

       On May 11, 2006, Rodríguez Méndez pled guilty to possession of a
firearm by a convicted felon, in violation of Title 18, United States Code,
§ 922(g)(1).5
       In preparation for Petitioner’s sentence a U.S. Probation officer prepared
a Pre-Sentence Report (“PSR”). Rodríguez Méndez was deemed an Armed
Career Criminal Act (ACCA), Title 18, United States Code, § 924(2). Said prior
conviction were all at the local level, three (3) 1994 convictions for robbery of
a vehicle.6 A 1993 conviction for Puerto Rico aggravated burglary.7 (d.e. 42
in Criminal No. 05-340). Clearly there is a discrepancy amongst the parties not
only as to how many convictions Rodríguez Méndez has but also as to the type
of Puerto Rico law violation for which Petitioner was convicted of.                         The
determination as to this makes all the difference in the world for it is based on
these prior local convictions that Rodríguez Méndez was classified as an
ACCA.
       The Supreme Court in Mathis v. United States, 136 S.Ct. 2243,
195 L.Ed. 2d 604 (June 23, 2016) addressed the issue of prior conviction for
determining if a defendant is considered an ACCA.



       5
        At the time of sentencing Petitioner was completing a state sentence in a Puerto Rico
penal institution. Once his local sentence was completed, Rodríguez Méndez began serving his
federal sentence (d.e. 8 at p. 3).
       6
        The Government in its Response in Opposition states they are three (3) separate
carjackings (d.e. 9 at p. 2).
       7
         The United States in its Response adds to these convictions three (3) additional previous
armed robbery convictions, a fourth (4) subsequent armed robbery conviction; a 2005 Article 5.04
Weapon’s Law conviction for possession of the firearm which gave rise to his federal conviction.
(d.e. 9 at p. 2).
CIVIL 16-2683CCC                        11
Related Criminal 05-0340(CCC)

      ACCA defines the term “violent felony” to include any felony,
      whether state or federal that “is burglary, arson, or extortion.”
      Section 924(e)(2)(B)(ii). In listing those crimes, we have held,
      Congress referred only to their usual or (in our terminology) generic
      versions-not all variants of the offenses. See Taylor v. United
      States, 495 U.S. 575, 598 (1990). Mathis at 2248.
      Taylor set out the essential rule governing ACCA cases more than
      a quarter century ago. All that counts under the Act, we held then,
      are “the elements of the statute of conviction.” 495 U.S. at 601 . . .
      Accordingly, a sentencing judge may look only to “the elements of
      the [offense], not to the facts of [the] defendant’s conduct.” Ibid. Id.
      The Court goes on to explain that from the very beginning there have
been three (3) basic reasons for adhering to an elements-only inquiry. First the
text of ACCA favors the approach. Second, a construction of ACCA allowing
a sentencing judge to go any further would raise serious Sixth Amendment
concerns, and third an elements-focus avoids unfairness to defendants.
Id. at 2252-2253. This means that the use of a sentencing court of the means
by which a defendant committed a crime are useless in an ACCA
determination. The Court may not look at the particular facts of the crime in
order to arrive at its determination.
      The question before this Court is how to properly determine if a
defendant qualifies as an ACCA when the conviction in question is an
alternative phrased statute, such as the Puerto Rico burglary statute.
      The first task for a sentencing court faced with an alternatively phrased
statute is thus to determine whether its listed items are elements or means. If
they are elements, the court should do what we have previously approved:
review the record materials to discover which of the enumerated alternatives
played a part in the defendant’s prior conviction and compare that element and
CIVIL 16-2683CCC                       12
Related Criminal 05-0340(CCC)

all others to those of the generic crime. Mathis at 2256. If the Court finds that
they are means, the Court has no call to decide which of the statutory
alternatives was at issue in the earlier prosecution. ACCA is indifferent as to
how a defendant actually committed a prior offense, thus the court may only
ask whether the elements of the state crime and generic offense make the
requisite match. Ibid.
      This is where this Court is at a crossroads. The parties have both
addressed the issue of Johnson and if it applies to Petitioner. However, they
disagree as to the state conviction and neither party has provided official local
Puerto Rico Court documents, duly translated, to sustain their arguments on
the matter. Neither party has put this Court in a position to be able to make an
informed, proper and just determination.
      It is the Order of this Court that both the Government and the Federal
Public Defender shall submit to the Court detailed briefs on the matter and
must produce official Puerto Rico court documents, duly translated showing the
crimes to which Rodríguez Méndez pled guilty or was found guilty of and
sentenced. Said documents must match Rodríguez Méndez’ complete name,
date of birth, address and social security number. Parties are granted
THIRTY (30) DAYS to comply. Once the Court has reviewed the information
requested as well as the parties’ position of the matter it will make its final
determination as to Johnson and if it applies to Petitioner Julio A. Rodríguez
Méndez.
CIVIL 16-2683CCC                     13
Related Criminal 05-0340(CCC)

III.   CONCLUSION
       For the reasons stated, the Court concludes that Petitioner Julio A.
Rodríguez Méndez is not entitled to federal habeas relief as to his claim of
double jeopardy pursuant to Sanchez Valle and the same is DISMISSED,
WITH PREJUDICE. As to Petitioner Julio A. Rodríguez Méndez’ second
allegation regarding Johnson and his ACCA sentence, the Court has issued a
clear Order in the previous paragraph which the parties shall comply with.
       SO ORDERED.
       At San Juan, Puerto Rico, on September 30, 2019.



                                          S/GUSTAVO A. GELPÍ
                                          Chief U.S. District Judge
